                        Case 1:20-cv-03622-ER     Document
                             United States District          13 Filed
                                                    Court Southern     06/11/20
                                                                   District of NewPage
                                                                                   York 1 of 1


 Rutgers Casualty Insurance Company                                                                 Index Number: 1:20-cv-03622-ER
                                                               Plaintiff(s),                        Filed On: 5/8/2020
 vs.                                                                                                Court Date:

 The Andrews Organization, et al
                                                               Defendant(s).                        AFFIDAVIT OF SERVICE


 STATE OF New York: COUNTY OFNassau ss:

 I, Anthony Schultz, being duly sworn deposesand says deponentis not a party to this action and is over the age of eighteen years and
residesin the state of New York. That on 6/8/2020 at 12:27 PM at 132 Perry Street, , New York, NY 10014, deponentserved the within
Summons in a Civil Action & Complaint bearing Index # 1:20-cv-03622-ERon Nadya Rasheed defendanttherein named (the intended
recipient),

SUITABLE AGE PERSON: Bydelivering a true copy of each to Nova Lee, Doorman a person ofsuitable age anddiscretion. That
person wasalso asked by deponent whethersaid premises was the defendant's Homewithin the state and the reply was affirmative.

On 6/9/2020 Deponentalso enclosed a copy of same in a postpaid sealed wrapper properly addressed to defendant at defendant's Home
at 132 Perry Street, , New York, NY 10014 by First Class Mail marked Personal & Confidential and deposited said wrapper in (a post
office) official depository under exclusive care and custody of the United States Postal Service within New YorkState.

DESCRIPTION: Deponent describes the individual served to the best of deponent's ability at the time and circumstances ofservice as
follows:

Gender: Male Race/Skin: Black Age: 62 Weight: |85ibs Height: 5'10 Hair: Bald Glasses: No Other:

COMMENTS: **Your Deponent was Denied Access to 132 Perry Street, Unit 2C, New York, NY 10014 after Doorman, Nova Lee
Spoke to Defendant Nadya Rasheed on Lobby Phone and advised Doorman, Nova Lee to Accept said Documents on their behalf**

MILITARY SERVICE: | Asked the Person Spoken to whether defendant was in active military service of the United States orof the
State of New York in any capacity whatever, and received a negative reply. The source of my information and the grounds of mybelief
are the conversations and observations abovenarrated. Upon information and belief | aver that the defendantis not in the military
service of NewYorkState or of the United States as that termis defined in either the State or F. ederal statutes.


                   LAURENA. VASIL
           NOTARY PUBLIC, State of New York
                     O1VA6184115
               Qualified in Nassau County
           Commission Expires May 29, 20

                                                                               Q
                                                  a                       ty       a
“Tiand
Subs ta ove me, anotary public, onthis __ |                                            _day of __         ___, 2020.

 oft" Public                “

Job
  4 215796                                                                                               Client Reference: MSSSV 3 of 3
                              TMS Service Inc, 600 OLp Country Road, Rut 318, GarDENCity, NY11530
